Citation Nr: 1023672	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chest disorder 
manifested by pain, fainting, and dizziness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.

Additional evidence was submitted at a March 2008 hearing 
before the undersigned Veterans Law Judge, along with a 
waiver of RO review of the evidence.  

In June 2008, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's chest disorder 
manifested by pain, fainting, and dizziness is etiologically 
related to a disease, injury, or event in service.


CONCLUSION OF LAW

A chest disorder manifested by pain, fainting, and dizziness 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he has a current chest 
disorder manifested by pain, fainting, and dizziness that 
began while pushing a jeep on active duty in the spring of 
1952.  

Here, service treatment records included a June 1950 entrance 
exam that did not reveal any abnormalities with the Veteran's 
chest.  He did not indicate that he had pain or pressure on 
his chest, shortness of breath, palpitation or pounding 
heart, or high or low blood pressure.  He was treated for 
bronchitis in December 1951.  A physical examination in March 
1953 was negative for any chest abnormalities.  A May 1953 
chest x-ray revealed that both lung fields were clear and the 
cardiac silhouette was normal.  On January 1954 separation 
examination, a clinical evaluation of the lungs and chest was 
normal.  

Post service medical records included June 1979 treatment 
records that reported a history of chest pain for five years.  
The Veteran also had complaints of occasional headaches and 
dizziness.  The impression was episodes of chest pain with an 
undetermined cause.  A treadmill exercise test and an upper 
GI series test were negative for any chest disorders.  It was 
noted that he had a syncopal episode during the upper GI 
series.    

August to November 1979 treatment records from Duke 
University included an August 1979 record that noted that the 
Veteran experienced a sharp heavy chest pain when pushing a 
jeep that was so painful it caused him to fall to the ground.  
He stated that his chest was sore for the rest of the day, 
but that he did not seek medical attention.  He noticed that 
in 1973, he had a gradual onset of left-sided chest pain.   A 
November 1979 coronary arteriogram was entirely normal.  
Likewise, an EMG of the paraspinal muscles was normal.  The 
impression was depression and recurrent atypical left 
anterior and left upper quadrant pain, probably due to muscle 
spasm.  In November 1979 correspondence, Dr. R. E. W. noted 
that he thought that the Veteran was depressed and anxious 
and had muscle spasm of his upper abdominal and probably 
lower intercostal muscles.  

In September 1984 correspondence, Dr. M. H. noted that he 
treated the Veteran in 1979 for complaints of chest pain.  

March 1993 to March 1996 treatment records from Dr. P. R. R. 
showed treatment for bronchitis.  

Treatment records from Fayetteville VA Medical Center (VAMC) 
dated from 1999 to 2008 showed that the Veteran was treated 
for complaints of chest pain.  In July 1999, he described the 
chest pain as muscular in nature.  July 1999 chest x-rays 
revealed that the cardiac silhouette was not enlarged.  There 
were some linear densities noted in both infrahilar regions.  
There was no pulmonary vascular congestion, pleural 
effusions, or additional acute cardiopulmonary pathology.  In 
December 2000, he had complaints of "chest muscle spasm" 
and in August 2001, he had complaints of chest pain and 
dizziness.  In November 2001, he reported a history of 
syncopal episodes dating back to when he was 15 years old.  A 
24 Holter test was unremarkable.  He had a strong regular 
pulse in the 60's and no significant brady or tachy 
arrhythmias.  The assessment was that it did not appear that 
the Veteran's syncope correlated with bradycardia based on a 
recent 24 Holter test.  An April 2002 myocardial perfusion 
test showed a mild fixed defect of the inferoseptal region, 
however, there was no evidence for ischemia.  A November 2002 
record indicated that numerous radiological exams, including 
an upper GI series, cat scans, and chest x-rays all were 
essentially within normal limits, except for mild spondylosis 
of the thoracolumbar spine.  Laboratory reports were reviewed 
and were all within normal limits.  It was noted that there 
was a remote possibility that his allodynia was due to trauma 
as the Veteran had a history of participating in boxing and 
football as a youth.  

In September 2003, the Veteran was seen for myofascial pain 
syndrome that affected mostly his left abdominal area and 
also chest and neck pain.  He reported a history of muscle 
spasms for 38 years that started during active duty.  He 
indicated that he noticed the pain in his chest during 
periods of stress.  After examination, he was diagnosed with 
chronic chest pain.  It was noted that the conditioned seemed 
to have a somatic component.  During an October 2003 consult, 
it was noted that the Veteran had a history of atypical chest 
pain and had undergone extensive cardio-pulmonary and GI 
work-ups in the past with negative findings.  He had constant 
pain in the left anterior 9th and 10th ribs and adjacent 
abdominal muscles.  The area was sensitive to touch, but was 
not painful to pressure or palpation.  He reported that he 
first noted the pain when he was at work while making out 
employee timecards.  He also had paroxysms of chest pain that 
began with subcostal discomfort radiating up to the anterior 
chest wall and shoulder.  He reported that when he was 
pushing a stalled jeep, he had sudden mid-sternal chest pain 
that caused him to fall.  It went away in a couple of days 
and never reoccurred.  The physician found that the condition 
was not myofascial in origin.  A January 2004 echocardiogram, 
showed normal systolic function.  In March 2004, the Veteran 
was treated for bronchitis.   A July 2008 record indicated 
that he had nerve-related chest pain.  

In a June 2004 statement, J. E. D. indicated that he served 
with the Veteran and helped the Veteran push his jeep one day 
when it broke down.  Suddenly, the Veteran had severe chest 
pain and fell in the street.  He was taken to the hospital.  

In a June 2004 and 2005 statements, the Veteran's spouse 
indicated that the Veteran had chest pain for years and also 
passed out a lot.  

In a statement received in April 2005, J. A. F. indicated 
that he witness the Veteran being winded and passing out in 
March 2005. 

In an April 2006 statement, the Veteran's ex-wife indicated 
that the Veteran's problems started when he was pushing a 
jeep in service.  

In March 2008 correspondence, L. C. E., a Physician's 
Assistant, noted that the Veteran had a long history of 
cramps in the lower rib cage area that were secondary to 
minimal stress such as walking or bending over.  L. C. E. 
also noted that the Veteran was a poor historian.  

At his March 2008 Travel Board hearing, the Veteran restated 
his prior contentions.  

April to August 2008 treatment records from Moore Regional 
Hospital showed that the Veteran was treated for anterior 
chest wall pain.  He underwent left T7, T8, T10, and T11 
paravertebral nerve root blocks and neurolysis of T7.  

In April 2008 correspondence, L. C. E. reported that after 
reviewing the Veteran's history as well as statements made 
from other people regarding the Veteran's chest pain, he saw 
little room for doubt that the condition was indeed a result 
from the episode the Veteran described many years ago.  L. C. 
E. believed that when the Veteran was pushing the jeep, he 
managed to cause pressure on one of the subcostal nerves on 
the inferior edge of rib numbers 10, 11, or 12.  The severity 
of the pain could be related to trigeminal neuralgia or other 
such neuralgias.  He believed the pain was resultant from the 
trauma that the Veteran described to him.  

Multiple statements received between February and April 2008, 
from the Veteran's spouse, daughter, and neighbors reported 
that the Veteran had chest pain for years.  

On July 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner summarized the Veteran's in 
service and post service treatment records. Chest x-rays 
taken at the time of the examination revealed no active 
disease.  X-rays of the thoracic spine revealed multilevel 
osteophytosis with relative preservation of disc spaces 
suggesting diffuse idiopathic skeletal hyperostosis (DISH).  
The examiner noted that DISH would not explain the history of 
chest pains as reported.  When asked to provide an opinion as 
to whether the Veteran's atypical chest pain was related to 
military service, she opined that she could not resolve the 
issue without resorting to mere speculation.  She reasoned 
that multiple clinicians tried to determine the etiology of 
the Veteran's chest pain and none were able to provide an 
explanation for the pain, so the diagnosis was atypical chest 
pain.  There was no evidence to connect the chest pain to 
military service as there was no evidence of an injury during 
military service and there was no evidence of chronicity.  In 
fact, the evidence suggested that the Veteran's present chest 
pain did not begin until the early 1970's.  

An August 2008 record from Firsthealth of the Carolinas 
showed continued complaints of anterior chest wall pain.  

On June 2009 VA examination, the same VA examiner examined 
the Veteran and again noted that the Veteran's claims file 
was reviewed.  Treatment records were summarized.  The 
examiner also noted that a December 2008 echocardiogram was 
essentially normal and that that the Veteran underwent 
neurolysis of T7.  The examiner opined that she could not 
relate the Veteran's history of injury in military to his 
present symptoms or a condition.  The Veteran had been 
evaluated by a cardiologist who could not find a casual 
relationship.  His symptoms did not correlate with an 
endocrinological or gastrointestinal cause.  An evaluation of 
his respiratory system did not correlate to a causal 
etiology.  There was no apparent neurological condition which 
would explain his symptoms.  However, to be sure the examiner 
questioned the VAMC Neurology section chief, in which Dr. R. 
B. replied that he could think of no neurological problems 
that would explain the bizarre symptom complex the Veteran 
had for 57 years.  There was no evidence in any of the exams 
that there was any neurological abnormality (that is prior to 
the left T7 ablation in June 2008, after which, he had 
numbness in that dermatome).  There was no evidence that 
there was any neurological abnormality.  The examiner then 
concluded that the Veteran's history of injury during his 
military service did not explain his present symptoms or 
issues of chest pain with fainting and dizziness.  The 
Veteran's symptoms did not relate to an organic cause.  

On February 2010 psychiatric evaluation, after reporting the 
Veteran's history and examination, he was diagnosed with 
Major Depressive Disorder (MDD) and pain disorder.  The 
examiner opined that the Veteran's MDD was less likely than 
not related to military service.  It was largely the result 
of age-related losses (e.g., health, spouse's health, and 
declining function).  The examiner opined that the pain 
disorder was judged to be at least as likely as not related 
to the Veteran's military service.  The examiner reasoned 
that the original cause of pain was an injury suffered in the 
military and the lack of better treatment at that time was 
because of pressure to fulfill the military's need (e.g. not 
leaving the base for a larger medical center because he was 
not easily replaceable).  It also appeared extremely likely 
that the Veteran suffered significant pain since this time 
both on his report and supporting documentation.  Similarly, 
it was clear the he sought medical treatment from a variety 
of sources.  It is also judged as probable that the stress of 
the military contributed to the psychological maintenance of 
the pain.  The examiner also noted that the pain was 
worsening due to various age-related losses.  

The Board notes that there is conflicting evidence of record 
with respect to the etiology of the Veteran's chest pain with 
fainting and dizziness.  However, the Board finds the 
opinions expressed in the VA examiner's reports in July 2008 
and June 2009 credible and probative.  The VA examiner's 
opinions reflected findings made by following a comprehensive 
review of the claims file to include service treatment 
records and an evaluation.  The Veteran's complaints, history 
of the alleged in-service injury, and medical history were 
considered, and the examiner ultimately found that the 
Veteran's history of injury during his military service did 
not explain his present symptoms or issues of chest pain with 
fainting and dizziness.  Further, a complete and through 
rationale was provided for the opinion rendered.  The 
examiner's conclusion was fully explained and consistent with 
the evidence of record.  By contrast, the Board affords L. C. 
E.'s April 2008 statement that when the Veteran was pushing 
the jeep, he managed to cause pressure on one of the 
subcostal nerves of the inferior edge of rib numbers, 10, 11, 
or 12 and that the Veteran's current pain was resultant of 
the trauma, little probative value.  The physician's 
assistant provided no rationale for his statement.  
Furthermore, it appears that there was no medical evidence 
that the Veteran had any neurological abnormalities prior to 
undergoing T7, T8, T10, and T11 paravertebral nerve root 
blocks and neurolysis of T7 in 2008 for pain management.  
Moreover, this statement was in conflict with an earlier 
statement by L. C. E. that noted that the Veteran's cramps in 
the lower rib cage area were secondary to minimal stress such 
as walking and bending over.  At the same time, L. C. E. also 
specifically noted that the Veteran was a poor historian.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board also notes that the Veteran has undergone multiple 
work-ups for his chest pain dating back to 1979, in which the 
pain has not been associated with any pathology and the 
etiology has repeatedly been reported as unknown.  

The Board has also considered the February 2010 VA examiner's 
psychiatric opinion that found that the Veteran has a pain 
disorder that was likely related to service.  However, the 
Board notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the 
Veteran was also diagnosed with MDD, the examiner found that 
the MDD was not likely related to service.


The Board is mindful of the Veteran's assertion that he 
currently suffers from a chest disorder that manifested in 
service.  The Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., that he had chest 
pain, or episodes of dizziness or fainting since service.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
Veteran's service treatment records, including the January 
1954 separation examination report, do not reflect any 
complaints of chest pain, fainting, or dizziness in service.  
Indeed, the earliest documented evidence of chest pain since 
service is dated in 1979, nearly twenty five years after the 
Veteran's separation from service.  This lengthy period 
without treatment weighs against a finding that there has 
been a continuity of symptomatology since service and weighs 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, when the 
Veteran was treated for chest pain in 1979, he indicated that 
it began around 1973.  The Board further notes that in 
October 2003, he reported that he had mid-sternal chest pain 
from pushing a jeep in service, but that it went away in a 
couple of days and never reoccurred.  In regards to fainting 
or dizziness, in November 2001, he reported a history of 
syncopal episodes dating back to when he was 15 years old.  
The Board finds that the credibility of the Veteran's 
reported history of experiencing chest pains with fainting 
and dizziness continuously since service is therefore 
questionable.  Also, although multiple "buddy" statements 
indicated that the Veteran's chest pain began in service and 
persisted since that time, such statement conflict with even 
the Veteran's own account of when the symptoms began for him.  
Such drastically conflicting histories as to the date of 
onset of symptoms signify that the contentions are not 
credible and should be accorded no probative value.  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a chest disorder 
manifested by pain, fainting, and dizziness and this claim 
must be denied.  38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the Veteran's claim.



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2004, prior 
to the date of the issuance of the appealed rating decision.  
In a March 2006 letter, the Veteran was informed of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appeal was 
subsequently readjudicated in a Statement of the Case issued 
in April 2007.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  
There is no indication of additional records for which 
further search efforts are required.  
  
Pursuant to the June 2008 Board remand, the Veteran was 
provided with a VA examinations relating to his claimed chest 
pain condition in July 2008, June 2009, and February 2010 and 
the examination reports have been associated with the claims 
file.  The VA examination reports reflect that the examiners 
had an opportunity to review the Veteran's service treatment 
records, and to personally elicit a history from the Veteran 
and examine him.  The examiners provided clear rationale for 
their conclusions.  Based thereon, the Board finds this VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  
Furthermore, the Board finds that the remand directives have 
been substantially completed and, therefore, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).   See Dyment v. West, 13 Vet. App. 
141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a chest disorder 
manifested by chest pain, fainting, and dizziness is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


